


 
BRADY CORPORATION
DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT
Option granted on ________ X, 20XX, by Brady Corporation, a Wisconsin
corporation (hereinafter called the “Company”), to
____________________(hereinafter called the “Director”) pursuant to the terms of
the Brady Corporation 2012 Omnibus Incentive Stock Plan. The Corporation’s
records shall be the official record of the Option grant described herein and,
in the event of any conflict between this description and Corporation’s records,
the Corporation’s records shall control.
1.
Number of Shares Optioned; Option Price. The Company grants to the Director the
right and option to purchase, on the terms and conditions hereof, all or any
part of an aggregate of X,XXX shares of the presently authorized Class A Common
Stock of the Company, $.01 par value, whether unissued or issued and reacquired
by the Company, at the price of $XX.XX per share (the “Option Price”).



2.
Conditions of Exercise of Options During Director’s Lifetime; Vesting of Option.
Except as provided hereinafter in this paragraph and in paragraph 3, this Option
may not be exercised (a) unless Director is at the date of the exercise a
Director of the Company and (b) until Director shall have been continuously a
Director for a period of at least one year from the date hereof. Thereafter,
this Option shall be exercisable for any amount of shares up to the maximum
percentage of shares covered by this Option (rounded up to the nearest whole
share) as follows (but in no event shall this Option be exercisable for any
shares after the expiration date provided in paragraph 7):

Number of Completed Years After
Date of Grant of this Option
Maximum
Percentage
of Shares For
Which Option is
Exercisable
 
 
Less than 1
Zero
At least 1 but less than 2
33-1/3%
At least 2 but less than 3
66-2/3%
At least 3
100%



If Director shall cease to be a Director of the Company for any reason (except
death or disability, or if the Director has been a member of the Board of
Directors for at least three years) after Director shall have been continuously
a Director for one year after the grant of this Option, Director may, at any
time within three months of such termination, but in no event later than the
date of expiration of this Option, exercise this Option to the extent Director
was entitled to do so on the date of such termination. This Agreement does not
confer upon Director any right to continue as a Director of the Company.
3.
Termination of Directorship, Etc.

A. Notwithstanding the provisions of paragraph 2 hereof, in the event of the
termination of the Directorship with the
Company prior to three years from date of grant, due to death or disability,
this Option shall become 100% vested and fully exercisable.
For purposes of this Agreement, “Disability” means that the Director is disabled
as a result of sickness or injury, such that he is unable satisfactorily to
perform the Director’s duties as determined by the Board of Directors, on the
basis of medical evidence satisfactory to it.
B. (i) If the Directorship is terminated by the death of the Director, any
unexercised, unexpired Stock Options
granted hereunder to the Director shall be exercisable, in whole or in part, at
any time within one year after the date of death, by the Director’s personal
representative or by the person to whom the Stock Options are transferred under
the Director’s last will and testament or the applicable laws of descent and
distribution. (ii) If the Directorship is terminated as a result of the
disability of the Director, any unexercised, unexpired Stock Options granted
hereunder to the Director shall be exercisable, in whole or in part, at any time
within one year after the date of disability. (iii) If the Directorship is
terminated after the Director has been a member of the Board for at least three
years, any unexercised, unexpired Stock Options granted hereunder to the
Director shall




--------------------------------------------------------------------------------




continue to vest as provided in paragraph 2 and any option that is or becomes
vested may be exercised within the term of such option.
C. In the event of (a) the merger or consolidation of the Company with or into
another corporation or corporations in which the Company is not the surviving
corporation, (b) the adoption of any plan for the dissolution of the Company, or
(c) the sale or exchange of all or substantially all the assets of the Company
for cash or for shares of stock or other securities of another corporation, this
Option shall become fully vested and exercisable immediately prior to any such
event in which the Company is not the surviving corporation.


4.
Deferral of Exercise. Although the Company intends to exert its best efforts so
that the shares purchasable upon the exercise of this Option will be registered
under, or exempt from the registration requirements of, the Federal Securities
Act of 1933 (the “Act”) and any applicable state securities law at the time or
times this Option (or any portion of this Option) first becomes exercisable, if
the exercise of this Option would otherwise result in the violation by the
Company of any provision of the Act or of any state securities law, the Company
may require that such exercise be deferred until the Company has taken
appropriate action to avoid any such violation.



5.
Method of Exercising Option. This Option shall be exercised by delivering to the
Company, at the office of its Treasurer, a written notice of the number of
shares with respect to which this Option is at the time being exercised and by
paying the Company in full the Option Price of the shares being acquired at the
time.



6.
Method of Payment. Payment shall be made either (i) in cash; (ii) by delivering
shares of the Company’s Class A Common Stock which have been beneficially owned
by the Director, the spouse of the Director, or both of them, for a period of at
least six months prior to the time of exercise (“Delivered Stock”); (iii) by
surrendering to the Company shares of Class A Common Stock otherwise receivable
upon exercise of the Option (a “Net Exercise”); or (iv) any combination of the
foregoing. Payment in the form of Delivered Stock shall be in the amount of the
Fair Market Value of the stock at the date of exercise, determined in accordance
with paragraph 9.



7.
Expiration Date. This Option shall expire ten years after the date on which this
Option was granted.



8.
Withholding Taxes. The Company may require payment of or withhold any tax which
it believes is payable as a result of the exercise of this Option, and the
Company may defer making delivery with respect to the shares until arrangements
satisfactory to the Company have been made with regard to any such withholding
obligations. In lieu of part or all of any such payment, the Director, in
satisfaction of all withholding taxes (including, without limitation, Federal
income, FICA (Social Security and Medicare) and any state and local income
taxes) payable as a result of such exercise, may elect, subject to such rules
and regulations as the Company may adopt from time to time, to have the Company
withhold that number of shares (valued at Fair Market Value on the date of
exercise and rounded upward) required to settle such withholding taxes.



9.
Method of Valuation of Stock. The “Fair Market Value” of the Class A Common
Stock of the Company on any date shall mean, if the stock is then listed and
traded on a registered national securities exchange, or is quoted in the NASDAQ
National Market System, the average of the high and low sale prices recorded in
composite transactions for such date or, if such date is not a business day or
if no sales of shares shall have been reported with respect to such date, the
next preceding business date with respect to which sales were reported. In the
absence of reported sales or if the stock is not so listed or quoted, but is
traded in the over-the-counter market, Fair Market Value shall be the average of
the closing bid and asked prices for such shares on the relevant date.



10.
Clawback. This Option is subject to the terms of the Corporation's recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of awards or any shares of Common
Stock or other cash or property received with respect to the awards (including
any value received from a disposition of the shares acquired upon payment of the
awards).



11.
No Rights in Shares Until Certificates Issued. Neither the Director nor his
heirs nor his personal representative shall have any of the rights or privileges
of a stockholder of the Company in respect of any of the shares issuable upon
the exercise of the Option herein granted, unless and until certificates
representing such shares shall have been issued.

 
12.
Option Not Transferable During Director’s Lifetime. This Option shall not be
transferable by the Director other than by his will or by the laws of descent
and distribution and shall be exercisable during his lifetime only by him.





--------------------------------------------------------------------------------




13.
Prohibition Against Pledge, Attachment, Etc. Except as otherwise herein
provided, the Option herein granted and the rights and privileges pertaining
thereto shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.



14.
Changes in Stock. In the event there are any changes in the Class A Common Stock
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination or exchange of shares, rights offering
or any other change affecting the Class A Common Stock of the Company,
appropriate changes shall be made by the Board of Directors of the Company, in
the aggregate number of shares and the purchase price and kind of shares subject
to this Option, to prevent substantial dilution or enlargement of the rights
granted to or available for Director.



15.
Dissolution or Merger. Anything contained herein to the contrary
notwithstanding, upon the dissolution or liquidation of the Company, or upon any
merger in which the Company is not the surviving corporation, at any time prior
to the expiration date of the termination of this Option, the Director shall
have the right immediately prior to the effective date of such dissolution,
liquidation or merger, to surrender all or any unexercised portion of this
Option to the Company for cash, subject to the discretion of the Board of
Directors as to the exact timing of said surrender. Notwithstanding the
foregoing, however, in the event Director has retired or died, Director’s right
to surrender all or any unexercised portion of this Option under this paragraph
shall be available only to the extent that at the time of any such surrender,
Director would have been entitled to exercise this Option under paragraphs 2 or
3 hereof, as the case may be. The amount of cash to be paid to Director for the
portion of this Option so surrendered, shall be equal to the number of shares of
Class A Common Stock subject to the surrendered Option multiplied by the
difference between the Option Price per share, as described in paragraph 1
hereof, and the Fair Market Value per share, determined in accordance with
paragraph 9 hereof, as of the time of surrender.



16.
Notices. Any notice to be given to the Company under the terms of this Agreement
shall be addressed to the Company in care of its Vice President and Chief
Financial Officer, and any notice to be given to the Director may be addressed
at the address as it appears on the Company’s records, or at such other address
as either party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if and when enclosed in a properly
sealed envelope addressed as aforesaid, and deposited, postage prepaid, in the
United States mail.



17.
Provisions of Plan Controlling. This Option is subject in all respects to the
provisions of the Plan. In the event of any conflict between any provisions of
this Option and the provisions of the Plan, the provisions of the Plan shall
control, except to the extent the Plan permits the Committee to modify the terms
of an Option grant and has done so herein. Terms defined in the Plan where used
herein shall have the meanings as so defined. Director acknowledges receipt of a
copy of the Plan.



18.
Wisconsin Contract. This Option has been granted in Wisconsin and shall be
construed under the laws of that state.



19.
Severability. Wherever possible, each provision of this Option will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.







































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has granted this Option as of the day and
year first above written.
BRADY CORPORATION


By:     
Name:     
Its:     


DIRECTOR'S ACCEPTANCE
I, ___________________________, hereby accept the foregoing Option award and
agree to the terms and conditions thereof.
DIRECTOR:
Signature:                     
Print Name:                     






